 



Exhibit 10.5(c)
PLEXUS CORP.
STOCK APPRECIATION RIGHTS AGREEMENT

TO:   «FIRST NAME» «LAST NAME»

DATE   «DATE:»

     In order to provide additional incentive through stock ownership for
certain officers and key employees of Plexus Corp. (the “Corporation”) and its
subsidiaries, you (the “Grantee”) are hereby granted a Stock Appreciation Right
(“SAR”) effective as of                                          (the “Grant
Date”), with respect to                                          shares of the
Corporation’s Common Stock at a grant price per share of $                    
(the “Grant Price”).
     This SAR is subject to the terms and conditions set forth in this Agreement
and in the Plexus Corp. 2008 Long-Term Incentive Plan (the “Plan”), the terms of
which are incorporated herein by reference. This SAR shall become exercisable as
follows:

          Years After   Percentage of Grant Grant Date   Which May Be Exercised
Less than 1
    0 %  
1 but less than 2
  Fifty percent (50%)  
2 or more
  One hundred percent (100%)

     This SAR will lapse after seven (7) years from the Grant Date and thus may
not be exercised thereafter. No part of this SAR is transferable or assignable,
in whole or in part, unless otherwise provided for in the Plan.
     You may exercise this SAR provided that it meets all vesting requirements,
by logging on to www.etrade.com/stockplans or by calling E*Trade at 800.838.0908
in the U.S. or 1.650.599.0125 outside the U.S. The website provides you with
detailed instructions on how to exercise SARs as well as other relevant
information pertaining to your grant. Keep in mind that if you are considered an
“insider” you are subject to blackout restrictions which may prevent exercise
during certain time periods referred to as the ‘blackout period”. If you are
considered an “insider” you have been notified of the restrictions via email.
     Upon exercise, you will receive the number of shares of Common Stock
(rounded down to the nearest whole share) equal to (a) the excess, if any, of
the Fair Market Value per share on the exercise date over the Grant Price per
share of the SAR, multiplied by (b) the number of SARs being exercised pursuant
to such notice, divided by (c) the Fair Market Value per share on the exercise
date.
     This SAR shall terminate on the date you cease to be employed by the
Corporation or its subsidiaries, except that (i) during the ninety day period
following the date of such termination of employment and if such termination is
not for cause, you shall be entitled to exercise the SAR granted hereunder to
the extent such SAR was exercisable on the date of the termination of your

 



--------------------------------------------------------------------------------



 



employment, (ii) during the one-year period following the date of termination of
employment due to permanent disability or death, you or your representative
shall be entitled to exercise the SAR granted hereunder to the extent such SAR
was exercisable on the date of the termination of your employment due to
permanent disability or death (to the extent not previously exercised) and (iii)
during the three-year period following the date of your retirement in accordance
with normal Corporation retirement practices, as determined by the Committee in
its sole discretion, you shall be entitled to exercise the SAR granted hereunder
to the extent such SAR was exercisable on the date of your retirement (to the
extent not previously exercised). Such ninety day, one-year or three-year period
shall not, however, extend the term of any SAR beyond the date such SAR would
otherwise have lapsed.
     Prior to the exercise of an SAR you should consult your tax advisor
regarding the tax consequences thereof. No shares shall be issued upon exercise
of an SAR until withholding taxes, if any, and any other withholding obligation,
if any, have been satisfied (as applicable). The Compensation and Leadership
Development Committee of the Board (the “Committee”) may provide that, if and to
the extent withholding of any federal, state or local tax is required in
connection with the exercise of an SAR, the Grantee may elect, at such time and
in such manner as the Committee may prescribe, to satisfy this withholding
requirement, in whole or in part, by having the Corporation withhold shares
having a Fair Market Value on the date the tax is to be determined equal to the
minimum marginal total tax which could be imposed on the transaction.
     Under applicable securities laws, you may not be able to sell any shares
for a period of time after your purchase, and you must comply with the Company’s
Insider Trading Restrictions and Policies. The Corporation’s counsel should be
consulted on your ability to sell your shares under the 1934 Act.
     The Plan provides that no SAR may be exercised unless the Plan is in full
compliance with all laws and regulations applicable thereto.
     No amendment, modification or waiver of this Agreement, in whole or in
part, shall be binding unless consented to in writing by the Corporation and no
amendment may cause any Grantee to be unfavorably affected with respect to any
SAR already granted hereunder.
     Neither the establishment of, nor the awarding of SARs under this Plan
shall be construed to create a contract of employment between any Grantee and
the Corporation or its subsidiaries; nor does it give any Grantee the right to
continue in the employment of the Corporation or its subsidiaries or limit in
any way the right of the Corporation or its subsidiaries to discharge any
Grantee at any time and without notice, with or without cause, or to any
benefits not specifically provided by this Plan, or in any manner modify the
Corporation’s right to establish, modify, amend or terminate any profit sharing,
retirement or other benefit plans.
     To accept this grant, agreement and other linked materials please logon
with your user name and password to www.etrade.com/stockplans and select the
Stock Options page. This grant will be listed at the bottom of all prior grants
and will be labeled in the status column as “Requires Acceptance”. Clicking on
this link will take you to the Grant Acceptance page which will allow you to
view and print (recommended) all applicable documents related to this grant. To
accept the grant and all applicable documents you will type in your password and
click accept. By accepting

 



--------------------------------------------------------------------------------



 



this grant online you acknowledge and accept this grant and the terms and
conditions. You also acknowledge receipt of this Stock Appreciation Rights
Agreement, a copy of the 2008 Long-Term Incentive Plan, and a copy of the
Insider Trading Restrictions and Policies. If this grant is not accepted online
within thirty (30) days from the grant date of this Agreement, this SAR will be
deemed refused and may be withdrawn.

              PLEXUS CORP.
    By:   /s/                    

 